Cassoday, J.
This is an amicable, though real, controversy to determine the validity of ch. 346, Laws of 1889. It is said to be in violation of that portion of the amendment of 1871 to article IY of the constitution which provides that: “ Sec. 31. The legislature is prohibited from enacting any special or private laws ... (7) for granting corporate powers or privileges, except to cities. . . . Sec. 32. The legislature shall provide general laws for the transaction of any business that may he prohibited by section 31 of this article, and all such laws shall he umiform in their operation throughout the state.” The act in question undoubtedly granted “ corporate powers and privileges.” This is virtually conceded by the learned counsel for the company. The real controversy is whether the act is a ■“ special or private ” law. If it is, then it is conceded to be repugnant to the constitutional inhibition quoted.
The purpose of the act is therein declared to be for “ in*286suring, upon the plan of mutual insurance, church and parsonage property against loss or damage by fire, lightning, or other casualties.” The learned counsel for the company contend, in effect, that churches and parsonages are less exposed to such loss or damage than other property, and may therefore be safely insured at a cheaper rate, and hence that incorporations may be properly authorized for the sole purpose of taking such risks. There seems to be no valid objection to a reasonable classification of property with reference to such hazards, and the enactment of general and uniform laws, operative throughout the state, for the organization of insurance companies for such respective classes of hazards.
But the invalidity of the act in question is predicated upon other grounds. It is claimed that the act only authorizes one corporation, and limits the incorporators to persons having a certain religious belief; and hence, upon either of these grounds, is a special or private law, within the meaning of the constitutional provision quoted. It is entitled “ An act to enable members of the Methodist Episcopal Church, or of annual conferences, to form an wiswramce corporation, and to regulate the same.” The act throughout speaks of but one corporation or organization, and among other things, provides, in effect, that “ any number of persons, not less than nine, who are residents of this state, and regular members of the Methodist Episcopal Church, or of an annual conference of said church, may form a corporation for the purpose” therein designated; that “ the first nine persons signing the articles of organization shall be directors . . . until others are elected ” (sec. 1); that “ any church or church society, by its representatives, holding a policy in this corporation of the sum of $500, shall be a member of this corporation ” (sec. é) ; that the officers thereof make an annual verified statement of “ its condition,” and the “ facts in regard to its business *287or condition ” (sec. 6); that “ every member oí this organization ” shall, in the event stated, “ notify the secretary ” (sec. 7); that “ any member of this corporation may withdraw, etc.” (sec. 9).
Such being the nature of the act, we must hold that its purpose and object was to authorize the incorporation and organization of only one corporation, and hence is the same in effect as though the act had incorporated the company directly. Such a law is manifestly a special or private law, within the rulings of this and other courts. State ex rel. Sanderson v. Mann, 76 Wis. 469; Nichols v. Walter, 37 Minn. 264; Long Branch v. Sloane, 49 N. J. Law, 356; State ex rel. Richards v. Hammer, 42 N. J. Law, 435. Under a similar constitutional provision in Nebraska, it was held by the supreme court of the United States that an act authorizing a school district to issue bonds for the purpose of erecting a school building, procuring a site therefor, and for setting apart a fund to pay the same, was unconstitutional and void. School Dist. v. Insurance Co. 103 U. S. 707. The case is clearly distinguishable from State ex rel. Baltzell v. Stewart, 74 Wis. 620, cited by counsel. The attorney general cites Mr. Cooley to the proposition that “ a statute would not be constitutional which should prescribe a class or a party for opinion's sake, or which should select particular individuals from a class or locality, and subject them to peculiar rules, or impose upon them special obligations or burdens, from which others in the same locality or class are exempt.” Cooley, Const. Lim. (5th ed.), 483, 484 (*391).
The view we have taken of the act renders it unnecessary to determine whether it is also “ special or private ” by reason of the fact that the corporators are limited to members of the church or conference named.
The wisdom of the constitutional provision in question is not open to debate. While it exists, it is the imperative duty of the courts to enforce it. We must hold that the act *288in question is a special or' private law granting corporate powers and privileges, and hence is repugnant to the constitutional inhibition quoted, and is therefore void.
By the Oourt.— The motion to quash the alternative writ of mandamus is granted.